Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00826-CR

                                     Alonzo HELMKE,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR3874
                       Honorable Raymond Angelini, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 9, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice